                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NAN J. LUND,                           )
                                       )
              Plaintiff,               )
                                       )
              v.                       )         1:21CV592
                                       )
PAUL L. DUNBAR GROUP, et al.,          )
                                       )
              Defendants.              )


                        MEMORANDUM OPINION AND ORDER

     This case comes before the Court on Defendant Kenneth Lydell

Fox’s “Pro Se Petition to Proceed In Forma Pauperis” (the “IFP

Petition”) (Docket Entry 1), filed in conjunction with Defendants’

untitled document which purports to remove this action from state

court (the “Removal Notice”) (Docket Entry 2).               For the reasons

that follow, the Court will grant the IFP Petition for the sole

purpose of entering an order remanding this case to state court for

lack of subject matter jurisdiction.1

                               LEGAL BACKGROUND

     “The federal in forma pauperis statute, first enacted in 1892

[and now codified at 28 U.S.C. § 1915], is intended to guarantee

that no citizen shall be denied access to the courts ‘solely



     1
       For reasons stated in William E. Smith Trucking, Inc. v.
Rush Trucking Ctrs. of N.C., Inc., No. 1:11CV887, 2012 WL 214155,
at *2-6 (M.D.N.C. Jan. 24, 2012) (unpublished), the undersigned
United States Magistrate Judge opts to enter an order rather than
a recommendation regarding remand.




         Case 1:21-cv-00592-UA-LPA Document 3 Filed 07/21/21 Page 1 of 8
because his poverty makes it impossible for him to pay or secure

the costs.’”     Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 953

(4th Cir. 1995) (en banc) (quoting Adkins v. E.I. DuPont de Nemours

& Co., 335 U.S. 331, 342 (1948)).               “Dispensing with filing fees,

however, [is] not without its problems.                Parties proceeding under

the statute      d[o]    not    face   the   same     financial       constraints   as

ordinary litigants.             In particular, litigants suing in forma

pauperis d[o] not need to balance the prospects of successfully

obtaining relief against the administrative costs of bringing

suit.”    Nagy v. Federal Med. Ctr. Butner, 376 F.3d 252, 255 (4th

Cir. 2004). To address this concern, the in forma pauperis statute

provides that “the court shall dismiss the case at any time if the

court    determines      that    the   action    or   appeal     is    frivolous    or

malicious.”     28 U.S.C. § 1915(e)(2)(B)(i).

     “The     word      ‘frivolous’     is      inherently       elastic    and     not

susceptible     to    categorical      definition.       .   .    .      The   term’s

capaciousness directs lower courts to conduct a flexible analysis,

in light of the totality of the circumstances, of all factors

bearing upon the frivolity of a claim.”                Nagy, 376 F.3d at 256-57

(some internal quotation marks omitted).                     In considering such

matters, this Court may “apply common sense.”                    Nasim, 64 F.3d at

954. Courts regularly remand removal cases at the required initial

review of in forma pauperis applications based on frivolousness due

to lack of subject matter jurisdiction. See, e.g., Wake Cnty. Hum.

                                         2




        Case 1:21-cv-00592-UA-LPA Document 3 Filed 07/21/21 Page 2 of 8
Servs. v. Davis, No. 5:12CV413, 2012 WL 7856618 (E.D.N.C. Oct. 24,

2012)    (unpublished),    recommendation       adopted,   2012    WL   7856619

(E.D.N.C. Dec. 12, 2012) (unpublished), aff’d, 530 F. App’x 272

(4th Cir. 2013); Rosproy v. Rosproy, Civ. No. 10-1417, 2010 WL

5479714 (D. Kan. Dec. 30, 2010) (unpublished); Franklin Credit

Mgmt. Corp. v. Bryson, No. 1:09CV246, 2009 WL 2151052 (W.D.N.C.

July 15, 2009) (unpublished); Fuller v. Evans, No. 1:05CV13, 2005

WL 1743955 (M.D.N.C. Mar. 24, 2005) (unpublished).

     Importantly,      “[t]he   burden    of   demonstrating      jurisdiction

resides with the party seeking removal.”             Dixon v. Coburg Dairy,

Inc., 369 F.3d 811, 816 (4th Cir. 2004) (en banc) (internal

quotation     marks   omitted).      Furthermore,     this   Court      “has   an

independent obligation to assess its subject-matter jurisdiction

. . . .”    Constantine v. Rectors & Visitors of George Mason Univ.,

411 F.3d 474, 480 (4th Cir. 2005).             In doing so, the Court must

“construe removal jurisdiction strictly because of the significant

federalism concerns implicated.”          Dixon, 369 F.3d at 816 (internal

quotation     marks   omitted).      If    federal    jurisdiction      appears

doubtful, the Court must remand the action to state court.                Id.

                                  DISCUSSION

     The Removal Notice purports to remove this case from “the

General Court of Justice-Superior Court Division Before the Clerk,

in Rowan County, North Carolina” (Docket Entry 2 at 1), to this

Court, “[i]n accordance with Title 28 section 1441 U.S.C. 1443(1)

                                      3




        Case 1:21-cv-00592-UA-LPA Document 3 Filed 07/21/21 Page 3 of 8
and   1443(2)”   (id.;   see   also    Docket   Entry   2-1   (“Notice   of

Foreclosure Hearing” directed to “Paul L. Dunbar Group c/o Kenneth

Lydell Fox” documenting that “Nancy J. Lund, as Noteholder, intends

to commence foreclosure” as to “820 South Long Street[,] East

Spencer, North Carolina 28039” (standard capitalization applied))).

As an initial matter, Defendants did not comply with the removal

procedures set forth in 28 U.S.C. § 1446.         “The notice of removal

of a civil action or proceeding shall be filed within 30 days after

the receipt by the defendant, through service or otherwise, of a

copy of the initial pleading . . . .”           28 U.S.C. § 1446(b)(1).

With that notice, the defendant must include “a copy of all

process, pleadings, and orders served upon such defendant or

defendants in such action.”      28 U.S.C. § 1446(a).

      Defendants filed only the Removal Notice and the Notice of

Foreclosure Hearing, thereby failing to satisfy the requirements of

Section 1446(a).    In addition, the Removal Notice does not allege

when Defendants received a copy of the initial pleading (see Docket

Entry 2) and the Notice of Foreclosure Hearing bears a date of June

11, 2021 (see Docket Entry 2-1 at 3), more than 30 days before

Defendants filed the Removal Notice (see Docket Entry 2 at 1).           As

a result, Defendants have not shown that they removed this action

in a timely manner.       Apart from those issues, the Court lacks

subject matter jurisdiction over this action.



                                      4




      Case 1:21-cv-00592-UA-LPA Document 3 Filed 07/21/21 Page 4 of 8
      The Removal Notice states that “[j]urisdiction is conferred

upon this [C]ourt pursuant to 28 U.S.C. 1331 in that claims alleged

therein arises [sic] under the laws of the United States.”               (Id. at

3   (stray   comma   omitted);    see     also    id.    (“This     [C]ourt   has

jurisdiction over all the lower courts and should hear claims where

fraud on the court is evident, and being facilitated by attorneys,

elected officials, and lay individuals, representing and mis-

representing themselves as corporate authorities, while knowing

that such entities are now incapacitated, and continuing to create

harm and injury to the defendants, their families, and property

without   just   cause.   .   .   .       This   [C]ourt      has   supplemental

jurisdiction pursuant to 28 U.S.C. 1367 to hear and determine

Plaintiff’s [s]tate law claims because those claims are related to

Plaintiff’s [f]ederal [c]laims and rise [sic] out of a common

nucleus of related facts and form part of the same case or

controversy      under    Article       III      of     the    United    States

Constitution.”).)    In other words, Defendants seek to remove this

foreclosure action based on federal question jurisdiction; however,

foreclosure actions do not support federal question jurisdiction.

See Trustee Servs. of Carolina, LLC v. Rivera, No. 3:12CV146, 2012

WL 1645534, at *2 (W.D.N.C. May 2, 2012) (unpublished) (“As a

matter of law, foreclosure actions brought under state law do not

give rise to federal question subject matter jurisdiction.”); In

the Matter of the Foreclosure of the Deed of Trust Dated Feb. 8,

                                      5




      Case 1:21-cv-00592-UA-LPA Document 3 Filed 07/21/21 Page 5 of 8
1999, No. 1:03CV527, 2003 WL 21664204, at *2 (M.D.N.C. July 14,

2003) (unpublished) (“[B]ecause the state court action that [the

defendants] are attempting to remove is a foreclosure proceeding,

there is no federal question jurisdiction that arises in the

instant matter.”).

     Nor does the Removal Notice’s conclusory invocation of federal

trademark or false advertising law (see Docket Entry 2 at 6) or

federal criminal statutes (see id. at 9 (quoting 18 U.S.C. §§ 241,

242)) establish a jurisdictional basis for removal:

     [Section] 1331 federal question jurisdiction is limited
     to actions in which the plaintiff’s well-pleaded
     complaint raises an issue of federal law; actions in
     which defendants merely claim a substantive federal
     defense to a state-law claim do not raise a federal
     question. In other words, a defendant may not defend his
     way into federal court because a federal defense does not
     create a federal question under § 1331.

In re Blackwater Sec. Consulting, LLC, 460 F.3d 576, 584 (4th Cir.

2006) (internal citation omitted); see also Vecchione v. Option One

Mortg. Co., No. 1:09CV380, 2009 WL 3435166, at *1 (M.D.N.C. Oct.

16, 2009) (unpublished) (“The underlying action is a state court

action for foreclosure.      The complaint in the action raised no

federal issues. The fact that [the defendants] now seek[] to raise

federal issues in this action and in [their] removal petition does

not make the action removable on the basis of a federal question.

It is axiomatic that a federal question must appear on the face of

the well-pleaded complaint, and raising a federal counterclaim or


                                   6




     Case 1:21-cv-00592-UA-LPA Document 3 Filed 07/21/21 Page 6 of 8
defense does not make the action removable on the basis of a

federal   question.”   (internal   quotation   marks   omitted)).      Put

another way, the fact that Defendants may wish to present a federal

question in connection with this state foreclosure action does not

permit removal to this Court.      See Fuller, 2005 WL 1743955, at *1.

     Accordingly, because the Court lacks original subject matter

jurisdiction over this action, Defendants cannot remove it under

Section 1441 (using the procedure established in Section 1446).

See 28 U.S.C. § 1441 (permitting removal where court possesses

original jurisdiction).    Finally, to the extent Defendants seek to

remove this action under Sections 1443(1) and 1443(2) (see Docket

Entry 2 at 1), that endeavor fails.         To begin, Section 1443(1)

applies only upon a showing that the state court would deny the

removing party a right “aris[ing] under a federal law ‘providing

for specific civil rights stated in terms of racial equality.’”

Wilkins v. Rogers, 581 F.2d 399, 403 (4th Cir. 1978) (internal

ellipses omitted) (italics in original) (quoting Georgia v. Rachel,

384 U.S. 780, 792 (1966)).         In addition, Section 1443(2) “is

available only to federal officers and to persons assisting such

officers.” City of Greenwood v. Peacock, 384 U.S. 808, 815 (1966).

Defendants have not alleged (much less shown) that they have

suffered the denial of federal civil rights related to racial

equality or that they qualify as a federal officer or person



                                    7




     Case 1:21-cv-00592-UA-LPA Document 3 Filed 07/21/21 Page 7 of 8
assisting a federal officer.          (See Docket Entry 2.)      Defendants’

attempted removal thus cannot stand.2

                                  CONCLUSION

     This Court lacks subject matter jurisdiction over this action.

     IT IS THEREFORE ORDERED that Defendant Fox’s IFP Petition

(Docket Entry 1) is GRANTED FOR THE LIMITED PURPOSE OF ALLOWING

ENTRY OF AN ORDER REMANDING THIS CASE TO STATE COURT.

     IT IS FURTHER ORDERED that this case is REMANDED to the Rowan

County Superior Court, Rowan County, North Carolina, for lack of

subject matter jurisdiction.

                                      /s/ L. Patrick Auld
                                          L. Patrick Auld
                                  United States Magistrate Judge

July 21, 2021




     2
        As quoted above, Defendants also assert supplemental
jurisdiction under Section 1367. (See Docket Entry 2 at 3.) In
the absence of some separate basis for subject matter jurisdiction
over at least one claim, this Court lacks supplemental jurisdiction
over any other claims. See 28 U.S.C. § 1367 (limiting the Court’s
exercise of supplemental jurisdiction to “any civil action of which
the district courts have original jurisdiction”). Lastly, although
Defendants have not invoked diversity jurisdiction (see Docket
Entry 2), any such effort would fail (see id. at 11 (giving
addresses for Plaintiff and Defendant Fox in North Carolina)).

                                       8




         Case 1:21-cv-00592-UA-LPA Document 3 Filed 07/21/21 Page 8 of 8
